       Case 19-61608-grs Doc 822-4 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 4. Wosnhtons Corporation Addendum to Commitment Letter dated July 27 2 Page 1 of 4




                                    EXHIBIT 4
       Case 19-61608-grs Doc 822-4 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 4. Wosnhtons Corporation Addendum to Commitment Letter dated July 27 2 Page 2 of 4
       Case 19-61608-grs Doc 822-4 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 4. Wosnhtons Corporation Addendum to Commitment Letter dated July 27 2 Page 3 of 4
       Case 19-61608-grs Doc 822-4 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 4. Wosnhtons Corporation Addendum to Commitment Letter dated July 27 2 Page 4 of 4
